Interim Decision #2670

MATTER OF PATEL
In Deportation Proceedings
A-21093734
A-20915499

Decided by Board September 12, 1978
(1) A mere showing of the minimum statutory period of continuous physical presence
required for relief under section 244(a)(1) of the Immigration and Nationality Act, 8
U.S.C. 1254(a)(1), does not ordinarily, without more, establish the other statutory
prerequisites sufficiently to warrant reopening for a plenary hearing on that relief.
Conclusory assertions of hardship will not suffice to have proceedings reopened.
(2) Where the Board remands a ease to an immigration judge for further proceedings, it
divests itself of jurisdiction of that case unless jurisdiction is expressly retained. Where
jurisdiction is not expressly retained, the Board will deny for lack of jurisdiction
motions made to it after a case has been remanded.
(3) A remand, unless the Board qualifies or limits it for a specific purpose, is effective for
the stated purpose and for consideration of any and all matters which the immigration

judge deems appropriate in the exercise of his administrative discretion or which are
brought to his attention in compliance with the appropriate regulations.
(4) An outstanding order of deportation against a respondent is not disturbed by the fact
that the Board reopens deportation proceedings as to a different respondent whose
hearing was held jointly.
(5) A motion to sever deportation proceedings made in connection with motions to reopen
is moot where proceedings are reopened only as to one respondent.
CHARGE:

Order: Act of 1952—Section 241(a)(2) (8 U.S.C. 1251(a)(2))—Nonimmigrant—remained
longer (both respondents)
ON BEHALF OF RESPONDENTS:
Fred F. Filsoof, Esquire
1416 Gas Light Tower

ON BEHALF OF SERVICE:
Robert J. Bondi
Trial Attorney

225 Peachtree Street, N E

Atlanta, Georgia 30303

BY: Milhollan, Chairman; Appleman, Maguire, and Farb, Board Members

A motion has been filed to reopen these proceedings so as to allow the
*espondents or one of the respondents to apply for relief under se ctioll.
24.4(a)(1) of the Immigration and Nationality Act, S U.S.C. 1252(s)(1)'The Service has moved that the case of the female respondent be
600

Interim Decision #2670
severed from that of the male respondent. We shall deny the motion to
reopen as to the male respondent. We shall return the record file
without adjudicating the motion as to the female respondent for lack of
jurisdiction. The Service's motion is moot.
This is the third time this case has been before us. On January 18,
1978, we dismissed the respondents' appeal from the decision of an

immigration judge finding them deportable as overstayed nonimmigrants and denying their applications for adjustment of status under
section 245 of the Act, 8 U.S.C. 1255. On April 27, 1978, we denied the
respondents' motion to reopen and reconsider our decision of January
18, 1978. In this last order we ordered the reopening of the proceedings
as to the female respondent in view of the rights she has under the
provisions of 8 C.F.R. 242.17(c). We left undisturbed the outstanding
deportation order against the male respondent.
The male respondent has not made out a prima facie showing of
eligibility for relief under section 244(a)(1) of the Act warranting a
reopening so as to allow him to apply for that relief. Where reopening
for suspension purposes is sought, a mere showing of the minimum
statutory period of continuous physical presence does not ordinarily,
without more, establish the other statutory prerequisites sufficiently to
warrant reopening for a plenary hearing. Matter of Sipus, 14 L & N.
Dec. 229 (BIA 1972). Conclusory assertions of hardship are not sufficient to have proceedings reopened. Matter of Sipus, supra.
We do not have jurisdiction to adjudicate the motion as to the female
respondent. We note that when the Board remands a case to an immigration judge for further proceedings, it divests itself of jurisdiction of
that case unless jurisdiction is expressly retained. Further, when this is
done, unless the Board qualifies or limits the remand for a specific
purpose, the remand is effective for the stated purpose and for consideration of any and all matters which the Service officer deems appropriate in the exercise of his administrative discretion or which are
brought to his attention in compliance with the appropriate regulations.
Our order of April V, 1978, was not limited or qualified.
ORDER: The male respondent's motion to reopen is denied.
FURTHER ORDER: The record file is returned without adjudication of the motion as it relates to the female respondent for lack of
jurisdiction.

GOl

